     Case 1:19-cv-09506-JMF-RWL Document 135 Filed 11/25/20 Page 1 of 3




                                      80 BROAD STREET, 23RD FLOOR
                                      NEW YORK, NEW YORK 10004
                                       (212) 509-3456 – TELEPHONE
                                        (212) 509-4420 – FACSIMILE
                                           www.mkcilaw.us.com


November 22, 2020



VIA ELECTRONIC FILING (ECF)

Honorable Robert W. Lehrburger
United States Magistrate Judge                                                                          11/25/2020
Southern District of New York
500 Pearl St.
New York, NY 10007-1312


           Re:     Wang v. Verizon Communications Inc., et al.
                   U.S. District Court, S.D.N.Y., Case No. 1:19-cv-09506-JMF-RWL
                   Request for Clarification and to Vacate Scheduling Order

Dear Judge Lehrburger:

       I respectfully submit this letter on behalf of Defendants, to request clarification that the
Court’s Scheduling Order has been vacated in light of (1) the Court’s October 8th Order granting
Defendants’ motion to dismiss the Amended Complaint (ECF 131), and (2) the Court’s October
27th Order granting Plaintiff Hao Zhe Wang’s motion for extension of time to file a second
amended complaint (ECF 133).

                                              Background

        On September 4, 2020, during the pendency of Defendants’ motion to dismiss the First
Amended Complaint (“FAC”), Your Honor entered an order that “Discovery as to the 25
Defendants who Defendants assert have no involvement in the matter in dispute is stayed until
resolution of the motion to dismiss.” (ECF 106) (“September 4th Order). However, the Order
permitted discovery as to the remaining defendant, Verizon New England Inc. (“VNE”), without
prejudice to file a future application for adjustment based on a change in circumstances. Id.

                   {N1003813-1}FLORHAM        HARTFORD, CT           WILMINGTON, DE          SPARTA, NJ
                   PARK, NJ                   (860) 404-3000          (302) 656-1200       (973) 726-4958
                     (973) 822-1110
                             NEW YORK, NY         PHILADELPHIA, PA                SYRACUSE, NY
                             (212) 509-3456        (215) 557-1990                 (315) 473-9648
        Case 1:19-cv-09506-JMF-RWL Document 135 Filed 11/25/20 Page 2 of 3

The Honorable Robert W. Lehrburger
November 22, 2020
Page 2 of 3

        On October 8, 2020, the Court then entered an Order granting the Defendants’ motion to
dismiss Plaintiff’s FAC (ECF 78) as to all claims and all Defendants, including VNE (ECF 131
at p. 4 of 5, FN 3 (the Court “dismisse[d] [Plaintiff’s] claims against all Defendants, not just the
Moving Defendants”). Plaintiff was provided 30 days’ leave to file any amended complaint, or
until November 9, 2020.1 Id. at p. 5 of 5. There is currently no operative complaint on file.

       Most recently, on October 27, 2020 the Court granted to Plaintiff a further 42 day
extension of time to file a Second Amended Complaint (“SAC”) from November 9th to
December 21, 2020.

                Request for Confirmation Regarding Vacation of Scheduling Order

        As there is no longer any operative pleading on file given the Court’s October 8th Order
dismissing all claims against all Defendants, without prejudice, we write now, in an abundance
of caution, to be sure that we are not currently, or in the near future, facing any of the deadlines
proscribed in this court’s scheduling order. Importantly, the FAC was dismissed because it did
not comply with Fed. R. Civ. P. 8, which divested Plaintiff of the right to discovery. Ashcroft v.
Iqbal, 129 S. Ct. 1937, 1941 (2009) (“[B]ecause Iqbal’s complaint is deficient under Rule 8, he
is not entitled to discovery, cabined or otherwise.”). Indeed, the absence of any operative
pleading or claims against any defendant, including VNE, renders it impracticable to frame the
scope of relevant discovery and litigation of the Parties’ claims and defenses in this case.

        Moreover, while perhaps obvious and implicit with the dismissal, the current lack of an
operative complaint in this case, and the Court’s October 27th Order granting Plaintiff a 42 day
extension of time to file his SAC until December 21, 2020, render the deadlines of the
Scheduling Order (ECF 100) impossible to be met. As a threshold matter, the SAC would be
filed after the Scheduling Order’s deadline for service of requests for admission of November
26, 2020. (ECF 100). Further, presuming that the SAC is filed on about December 21, 2020,
VNE anticipates the likelihood that it will respond by filing a further motion to dismiss two
weeks later, on about January 4, 2021, which motion would not be fully briefed until February
17, 2021 at the earliest. Fed. R. Civ. P. 12(b)(6) and 15(a)(3); see also See, e.g., Thomas v. New
York City Dept. of Educ., No. 09-CV-5167 (SLT), 2010 WL 3709923 at *4 (E.D.N.Y. 2010)
(Court granting motion to stay of all discovery, even pending defendant’s unresolved motion to
dismiss, finding that “[t]he claims in this case can … be characterized as a moving target,” and
that “[u]ntil the motion to dismiss is decided, and the status of the claims resolved, this Court is
no position to evaluate the discovery requests and objections thereto.”). Even assuming VNE
only files an Answer, that will only leave 25 days to conduct discovery on the allegations in the
SAC before the prior January 29, 2021 deadline to complete fact discovery. (ECF 100).

       Accordingly, Defendants respectfully seek clarification and confirmation of the
following:

          1. That the current Scheduling Order, including all fact and discovery deadlines therein,
             is vacated in its entirety;

          2. That all discovery is stayed in its entirety;

1
    The 30th day falls on Saturday, November 7, 2020. Fed. R. Civ. P. 6(a)(1)(C).

{N1003813-1}
            Case 1:19-cv-09506-JMF-RWL Document 135 Filed 11/25/20 Page 3 of 3

     The Honorable Robert W. Lehrburger
     November 22, 2020
     Page 3 of 3

             3. That any currently-pending discovery between Plaintiff and VNE be deemed
                withdrawn; and

             4. That as required, the Court will enter a new Scheduling Order commensurate with
                any amended pleading filed by plaintiff at a later, appropriate time after the pleadings
                are settled.

             This request for relief is presented in good faith, and for bonafide clarification of the
     current circumstances, and surely not made for any improper purpose.

             We thank the Court for its time and consideration in this matter.

                                                          Respectfully submitted,




                                                          Howard A. Fried, Esq (Bar #HAF2114)
                                                          McGivney Kluger Cark, & Intoccia, P.C.
                                                          Attorneys for Defendants



     cc via ECF to:

     Plaintiff Pro Se,
     Mr. Hao Zhe Wang




All discovery and ensuing deadlines are stayed pending filing of an amended complaint. Within 30
days after filing of an amended complaint (if any), the parties shall submit a joint proposed scheduling
order.




                                                                    11/25/2020




     {N1003813-1}
